 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    JEFFREY D. LEISER,

           Plaintiff,
                                                     Case No. 16-cv-860-slc
      v.

    REED RICHARDSON, MARIO CANZIANI,
    J. ACHTERBERG, PATRICK J. LYNCH,
    B. LUNDMARK, W. KATZMARK,
    K. JOHNSON, G. LAWISON AND
    G. HICKEY,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




           /s/                                                2/27/2019
           Peter Oppeneer, Clerk of Court                     Date




 
